Case: 16-11670      Document: 00514238677         Page: 1    Date Filed: 11/15/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-11670                                FILED
                                  Summary Calendar                      November 15, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROYCE NEWTON,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:15-CR-234-1


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Royce Newton, federal prisoner # 25725-177, pleaded guilty to being a
felon in possession of a firearm. He was sentenced to the statutory maximum
sentence of 120 months of imprisonment.                  Proceeding pro se, Newton
challenges the district court’s denial of the Government’s motion for a sentence
reduction pursuant to Federal Rule of Criminal Procedure 35(b)(1). He also
moves for appointment of counsel.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11670    Document: 00514238677    Page: 2   Date Filed: 11/15/2017


                                No. 16-11670

      As Newton acknowledges, he did not file a timely notice of appeal
following the district court’s October 13, 2016 order denying the Government’s
Rule 35(b)(1) motion. See FED. R. APP. P. 4(b)(1)(A)(i). Newton’s pro se motion
requesting the district court to reconsider its denial of the Government’s Rule
35(b)(1) motion was filed more than 14 days after entry of the district court’s
October 13, 2016 order. Thus, Newton’s pro se motion cannot serve as a motion
to reconsider that judgment. See United States v Greenwood, 974 F.2d 1449,
1466 (5th Cir. 1992). Thus, to the extent that Newton appeals the denial of his
pro se motion, he “has appealed from the denial of a meaningless, unauthorized
motion” that had no jurisdictional basis. See United States v. Early, 27 F.3d
140, 142 (5th Cir. 1994).
      Because a timely notice of appeal is not a jurisdictional prerequisite in
criminal cases, see United States v. Martinez, 496 F.3d 387, 388-89 (5th Cir.
2007), we can review the underlying order denying the Government’s Rule
35(b)(1) motion. However, Newton has failed to show that the district court’s
decision was illegal “or a gross abuse of discretion.” See United States v.
Nerren, 613 F.2d 572, 573 (5th Cir. 1980). Accordingly, the judgment of the
district court is AFFIRMED. Newton’s motion for appointment of counsel is
DENIED.




                                      2